DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment/remarks filed on 11/02/2022 for response of the office action mailed on 08/15/2022.  Independent claims 1, 9, 17, 25, 30 and 35 are amended.  Claims 3-5, 7-8, 11-13, 15-16, 19-21, 23-24, 26, 28-29, 31, 33-34, 36 and 38-39 were previously cancelled. Therefore, claims 1-2, 6, 9-10, 14, 17-18, 22, 25, 27, 30, 32, 35 and 37  are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114 (2nd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-10, 14, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (2022/0191892), Muruganathan hereinafter, in view of Guo et al. (2019/0141693), Guo hereinafter.

Re. claims 1 and 9, Muruganathan teaches a method (Fig. 4 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. Fig. 13-14 & ¶0068 - methods, wireless devices and network nodes for using a medium access control (MAC) control element (CE) for multi-transmission point (TRP)/multi-panel physical downlink shared channel (PDSCH) transmission..) of wireless communication by a user equipment (UE) and a user equipment (UE) (Fig. 8, WD 22), comprising: a memory (Fig. 8, 88) comprising instructions (¶0124); a transceiver (Fig. 8, 82, ¶0123); and one or more processors (Fig. 8, 86) operatively coupled with the memory and the transceiver, the one or more processors configured to execute the instructions (Fig. 8, ¶0124) to: receive, via the transceiver (Fig. 8, 82, ¶0123), at least one Media-Access-Control Control-Element (MAC CE) including a set of activated Transmission Configuration Indicator Identifiers (TCI IDs) associated with a first set of Transmission Configuration Indicator (TCI) states and excluding a set of deactivated TCI IDs associated with a second set of TCI state (Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6 ) and at least one indicator associated with an activated TCI ID (Fig. 4, Fig. 7-8 &  ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. …The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field),  wherein: the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the first set of TCI stats in downlink control information (DCI) (Fig. 4-5 & ¶0049-¶0057 - how the TCI States are mapped to the codepoints in the DCI Transmission Configuration Indication field in NR-Rel-15 is now given. The example is given in FIG. 5, where the MAC CE for Activation/Deactivation of TCI States for WD-specific PDSCH has a size of 3 octets and contains 16 Ti  fields corresponding to 16 different TCI State IDs (where i=0, 1, 2, . . . , 15). In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, and 13 are activated. This means the TCI State IDs are mapped to the codepoint values of DCI Transmission Configuration Indication field as follows: TCI State iD i=2 corresponds to codepoint value 0; TCI State iD i=4 corresponds to codepoint value 1; TCI State iD i=5 corresponds to codepoint value 2; TCI State iD i=7 corresponds to codepoint value 3; TCI State iD i=8 corresponds to codepoint value 4; TCI State iD i=9 corresponds to codepoint value 5; TCI State iD i=11 corresponds to codepoint value 6; and TCI State iD i=13 corresponds to codepoint value 7. Also, see Fig. 15-16);  the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints (¶0093 - FIG. 15 is a diagram of a MAC CE according to a first embodiment; ¶0094 - FIG. 16 is a diagram of a MAC CE according to a second embodiment; Fig. 15-16 & ¶0146 - ¶0154 - where the MAC CE has a size of 5 octets and contains 32 Ti  fields corresponding to 32 different TCI State IDs (where i=0, 1, 2, . . . , 31). The number of TCI states per codepoint as K is assumed to be 2 in this example. In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, 13, 17, 18, 19, 20, 23, 26, 28 and 29 are activated. This means that K=2 activated TCI State IDs are mapped, via mapping unit 32, to each codepoint values of DCI Transmission Configuration Indication field as follows: TCI State IDs i=2 and 4 correspond to codepoint value 0; TCI State IDs i=5 and 7 correspond to codepoint value 1; TCI State IDs i=8 and 9 correspond to codepoint value 2; TCI State IDs i=11 and 13 correspond to codepoint value 3; TCI State IDs i=17 and 18 correspond to codepoint value 4; TCI State IDs i=19 and 20 correspond to codepoint value 5; TCI State IDs i=23 and 26 correspond to codepoint value 6; and TCI State IDs i=28 and 29 correspond to codepoint value 7. Also, see ¶0162-0170 in reference to Fig. 16. The above disclosures by Muruganathan is similar to instant application at least in ¶0092-¶0096 in reference to Fig. 8 which was confirmed by applicant’s representative attorney Alex Kuo (Reg. 69,697) on July 20, 2022, when the examiner contacted to clarify the claimed feature “without the MAC CE indicating” along with further clarification on the claim amendment as submitted on 06/28/2022); and a first value of the at least one indicator indicates that the activated TCI ID is associated with a corresponding codepoint and a second value of the at least one indicator indicates that the activated TCI ID and a subsequent TCI ID are both associated with the corresponding codepoint  (Fig. 15-16/Fig.19-20 & ¶0180 - the reserved bit R is set to 1, and the MAC CE is interpreted using a first interpretation where multiple (i.e., two) TCI states are mapped to a single codepoint in the DCI Transmission Configuration Indication field. In FIG. 20, the reserved bit R is set to 0, and the MAC CE is interpreted using a second interpretation where a single TCI state is mapped to a single codepoint in the DCI Transmission Configuration Indication field. The above disclosures by Muruganathan is similar to instant application at least in ¶0095 as mentioned in page 9 of remarks submitted on 11/02/2022, where it is recited, “A first MAC CE may include the TCI state ID of the first TCI states and the second MAC CE may include the TCI state ID of the second TCI states. The first and/or second MAC CE may utilize the reserved bits, such as the one or more reserved bit 802, to indicate the first MAC CE or the second MAC CE.”); receive, via the transceiver (Fig. 8, 82, ¶0123), the DCI (Fig.1-20 & ¶0009 - Downlink transmissions can be dynamically scheduled, i.e., in each slot the gNB transmits downlink control information (DCI) over the PDCCH about which WD data is to be transmitted … ¶0026 - When scheduling a PDSCH to a WD, the downlink control information (DCI) contains a pointer to one active TCI. ¶0045-¶0046 - The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field.); 
Yet, Muruganathan does not expressly teach receive, via the transceiver, downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI.
However, in the Guo expressly discloses receive, via the transceiver (Fig. 3, 310), downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI.  (Fig. 1-20 & ¶0298 - For one PDSCH transmission, the gNB can transmit one "transmission configuration indication" field in the scheduling DCI to indicate one TCI state out of up to 8 TCI states that are activated in a MAC-CE message. Each codepoint of DCI field "transmission configuration indication" can indicate one TCI state from those up to 8 TCI states that activated in a MAC-CE message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Muruganathan’s invention of medium access control (MAC) control element signaling for multi-transmission point/multi panel physical downlink shared channel transmission to include Guo’s invention of a system and a method for beam management in the unlicensed spectrum, because it provides an efficient beam management  techniques to address different propagation losses associated with a plurality for frequency bands as offered by a plurality of  services in next generation 5G communication services, such as, eMBB, URLCC, mMTC (¶0014-¶0015, Guo).

Re. claim 17, Muruganathan teaches a user equipment (UE) (Fig. 8, WD 22), comprising: means for receiving at least one Media-Access-Control Control-Element (MAC CE) including a set of activated Transmission Configuration Indicator Identifiers (TCI IDs) associated with a first set of Transmission Configuration Indicator (TCI) states and excluding a set of deactivated TCI IDs associated with a second set of TCI state (Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6), and at least one indicator associated with an activated TCI ID (Fig. 4, Fig. 7-8 &  ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. …The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field),  wherein: the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the first set of TCI states in downlink control information (DCI) (Fig. 4-5 & ¶0049-¶0057 - how the TCI States are mapped to the codepoints in the DCI Transmission Configuration Indication field in NR-Rel-15 is now given. The example is given in FIG. 5, where the MAC CE for Activation/Deactivation of TCI States for WD-specific PDSCH has a size of 3 octets and contains 16 Ti  fields corresponding to 16 different TCI State IDs (where i=0, 1, 2, . . . , 15). In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, and 13 are activated. This means the TCI State IDs are mapped to the codepoint values of DCI Transmission Configuration Indication field as follows: TCI State iD i=2 corresponds to codepoint value 0; TCI State iD i=4 corresponds to codepoint value 1; TCI State iD i=5 corresponds to codepoint value 2; TCI State iD i=7 corresponds to codepoint value 3; TCI State iD i=8 corresponds to codepoint value 4; TCI State iD i=9 corresponds to codepoint value 5; TCI State iD i=11 corresponds to codepoint value 6; and TCI State iD i=13 corresponds to codepoint value 7. Also, see Fig. 15-16); the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints (¶0093 - FIG. 15 is a diagram of a MAC CE according to a first embodiment; ¶0094 - FIG. 16 is a diagram of a MAC CE according to a second embodiment; Fig. 15-16 & ¶0146 - ¶0154 - where the MAC CE has a size of 5 octets and contains 32 Ti  fields corresponding to 32 different TCI State IDs (where i=0, 1, 2, . . . , 31). The number of TCI states per codepoint as K is assumed to be 2 in this example. In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, 13, 17, 18, 19, 20, 23, 26, 28 and 29 are activated. This means that K=2 activated TCI State IDs are mapped, via mapping unit 32, to each codepoint values of DCI Transmission Configuration Indication field as follows: TCI State IDs i=2 and 4 correspond to codepoint value 0; TCI State IDs i=5 and 7 correspond to codepoint value 1; TCI State IDs i=8 and 9 correspond to codepoint value 2; TCI State IDs i=11 and 13 correspond to codepoint value 3; TCI State IDs i=17 and 18 correspond to codepoint value 4; TCI State IDs i=19 and 20 correspond to codepoint value 5; TCI State IDs i=23 and 26 correspond to codepoint value 6; and TCI State IDs i=28 and 29 correspond to codepoint value 7. Also, see ¶0162-0170 in reference to Fig. 16. The above disclosures by Muruganathan is similar to instant application at least in ¶0092-¶0096 in reference to Fig. 8 which was confirmed by applicant’s representative attorney Alex Kuo (Reg. 69,697) on July 20, 2022, when the examiner contacted to clarify the claimed feature “without the MAC CE indicating” along with further clarification on the claim amendment as submitted on 06/28/2022); and a first value of the at least one indicator indicates that the activated TCI ID is associated with a corresponding codepoint and a second value of the at least one indicator indicates that the activated TCI ID and a subsequent TCI ID are both associated with the corresponding codepoint  (Fig. 15-16/Fig.19-20 & ¶0180 - the reserved bit R is set to 1, and the MAC CE is interpreted using a first interpretation where multiple (i.e., two) TCI states are mapped to a single codepoint in the DCI Transmission Configuration Indication field. In FIG. 20, the reserved bit R is set to 0, and the MAC CE is interpreted using a second interpretation where a single TCI state is mapped to a single codepoint in the DCI Transmission Configuration Indication field. The above disclosures by Muruganathan is similar to instant application at least in ¶0095 as mentioned in page 9 of remarks submitted on 11/02/2022, where it is recited, “A first MAC CE may include the TCI state ID of the first TCI states and the second MAC CE may include the TCI state ID of the second TCI states. The first and/or second MAC CE may utilize the reserved bits, such as the one or more reserved bit 802, to indicate the first MAC CE or the second MAC CE.”); means for receiving the DCI (Fig. 8, 82, ¶0123/Fig.1-20 & ¶0009 - Downlink transmissions can be dynamically scheduled, i.e., in each slot the gNB transmits downlink control information (DCI) over the PDCCH about which WD data is to be transmitted … ¶0026 - When scheduling a PDSCH to a WD, the downlink control information (DCI) contains a pointer to one active TCI. ¶0045-¶0046 - The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field.); 
Yet, Muruganathan does not expressly teach means for receiving, via the transceiver, downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI.
However, in the Guo expressly discloses means for receiving, via the transceiver (Fig. 3, 310), downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI. (Fig. 1-20 & ¶0298 - For one PDSCH transmission, the gNB can transmit one "transmission configuration indication" field in the scheduling DCI to indicate one TCI state out of up to 8 TCI states that are activated in a MAC-CE message. Each codepoint of DCI field "transmission configuration indication" can indicate one TCI state from those up to 8 TCI states that activated in a MAC-CE message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Muruganathan’s invention of medium access control (MAC) control element signaling for multi-transmission point/multi panel physical downlink shared channel transmission to include Guo’s invention of a system and a method for beam management in the unlicensed spectrum, because it provides an efficient beam management  techniques to address different propagation losses associated with a plurality for frequency bands as offered by a plurality of  services in next generation 5G communication services, such as, eMBB, URLCC, mMTC (¶0014-¶0015, Guo).

Re. claims 2 and 10, Muruganathan and Guo teach claims 1 and 9.
Muruganathan also teaches further comprising configuring one or more antennas or antenna ports based on the at least one of the first set of TCI states. (Fig.1-20 & ¶0116 - the wireless device 22 is configured to include a TCI state selector unit 34 which is configured to select a TCI state based on an indication of DMRS ports in an Antenna Ports field in the DCI).

Re. claim 18, Muruganathan and Guo  teach claim 17.
Muruganathan also teaches further comprises means for configuring one or more antennas or antenna ports based on the at least one of the first set of TCI states. (Fig.1-20 & ¶0116 - the wireless device 22 is configured to include a TCI state selector unit 34 which is configured to select a TCI state based on an indication of DMRS ports in an Antenna Ports field in the DCI).

Re. claims 6, 14 and 22, Muruganathan and Guo  teach claims 1, 9 and 17. 
Muruganathan further teaches wherein a first activated TCI ID of the set of activated TCI IDs is assigned to the codepoint of the plurality of codepoints and a second activated TCI ID of the set of activated TCI IDs is assigned to a second codepoint of the plurality of codepoints. (Fig. 15-16 & ¶0146 - ¶0154 - where the MAC CE has a size of 5 octets and contains 32 Ti  fields corresponding to 32 different TCI State IDs (where i=0, 1, 2, . . . , 31). The number of TCI states per codepoint as K is assumed to be 2 in this example. In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, 13, 17, 18, 19, 20, 23, 26, 28 and 29 are activated. This means that K=2 activated TCI State IDs are mapped, via mapping unit 32, to each codepoint values of DCI Transmission Configuration Indication field as follows: TCI State IDs i=2 and 4 correspond to codepoint value 0; TCI State IDs i=5 and 7 correspond to codepoint value 1; TCI State IDs i=8 and 9 correspond to codepoint value 2; TCI State IDs i=11 and 13 correspond to codepoint value 3; TCI State IDs i=17 and 18 correspond to codepoint value 4; TCI State IDs i=19 and 20 correspond to codepoint value 5; TCI State IDs i=23 and 26 correspond to codepoint value 6; and TCI State IDs i=28 and 29 correspond to codepoint value 7).


Claims 25, 27, 30, 32, 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan, in view of 3GPP TS 38.321 V15.4.0 (2018-12), 3GPP_TS38.321 hereinafter.

Re. claims 25 and 30, Muruganathan teaches a method (Fig. 4 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. Fig. 13-14 & ¶0068 - methods, wireless devices and network nodes for using a medium access control (MAC) control element (CE) for multi-transmission point (TRP)/multi-panel physical downlink shared channel (PDSCH) transmission.) of communication by a base station (BS) (Fig. 8, 16) and a base station (BS) (Fig. 8, 16), comprising: a memory (Fig. 8, 72) comprising instructions; a transceiver (Fig. 8, 62); and one or more processors (Fig. 8, 68, 70) operatively coupled with the memory and the transceiver, the one or more processors configured to execute the instructions (Fig. 8 & ¶0121) to: determine a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs) (¶0138 -   Network node 16 such as via processing circuitry 68 and/or processor 70 and/or radio interface 62 and/or communication interface 60 is configured (BRI: define / determine) to cause the network node 16 to transmit within the MAC CE message, to the wireless device 22, the number Kj of TCI states being mapped to the codepoint j. Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6), the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the set of activated TCI states in downlink control information (DCI) (Fig. 4-5 & ¶0049-¶0057 - how the TCI States are mapped to the codepoints in the DCI Transmission Configuration Indication field in NR-Rel-15 is now given. The example is given in FIG. 5, where the MAC CE for Activation/Deactivation of TCI States for WD-specific PDSCH has a size of 3 octets and contains 16 Ti  fields corresponding to 16 different TCI State IDs (where i=0, 1, 2, . . . , 15). In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, and 13 are activated. This means the TCI State IDs are mapped to the codepoint values of DCI Transmission Configuration Indication field as follows: TCI State iD i=2 corresponds to codepoint value 0; TCI State iD i=4 corresponds to codepoint value 1; TCI State iD i=5 corresponds to codepoint value 2; TCI State iD i=7 corresponds to codepoint value 3; TCI State iD i=8 corresponds to codepoint value 4; TCI State iD i=9 corresponds to codepoint value 5; TCI State iD i=11 corresponds to codepoint value 6; and TCI State iD i=13 corresponds to codepoint value 7. Also, see Fig. 15-16); and generate (Fig. 8, 68, 70) at least one Media-Access-Control Control-Element (MAC CE) including the set of activated TCI IDs and excluding a set of deactivated TCI IDs associated with a set of deactivated TCI states (Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6), wherein at least one or more TCI states of the set of activated TCI states is assigned to a codepoint of a plurality of codepoints (Fig. 4-5 & ¶0049-¶0057 - how the TCI States are mapped to the codepoints in the DCI Transmission Configuration Indication field in NR-Rel-15 is now given. The example is given in FIG. 5, where the MAC CE for Activation/Deactivation of TCI States for WD-specific PDSCH has a size of 3 octets and contains 16 Ti  fields corresponding to 16 different TCI State IDs (where i=0, 1, 2, . . . , 15). In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, and 13 are activated. This means the TCI State IDs are mapped to the codepoint values of DCI Transmission Configuration Indication field as follows: TCI State iD i=2 corresponds to codepoint value 0; TCI State iD i=4 corresponds to codepoint value 1; TCI State iD i=5 corresponds to codepoint value 2; TCI State iD i=7 corresponds to codepoint value 3; TCI State iD i=8 corresponds to codepoint value 4; TCI State iD i=9 corresponds to codepoint value 5; TCI State iD i=11 corresponds to codepoint value 6; and TCI State iD i=13 corresponds to codepoint value 7. Also, see Fig. 15-16), and at least one indicator associated with an activated TCI ID (Fig. 4, Fig. 7-8 &  ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. …The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field), wherein the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints (¶0093 - FIG. 15 is a diagram of a MAC CE according to a first embodiment; ¶0094 - FIG. 16 is a diagram of a MAC CE according to a second embodiment; Fig. 15-16 & ¶0146 - ¶0154 - where the MAC CE has a size of 5 octets and contains 32 Ti  fields corresponding to 32 different TCI State IDs (where i=0, 1, 2, . . . , 31). The number of TCI states per codepoint as K is assumed to be 2 in this example. In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, 13, 17, 18, 19, 20, 23, 26, 28 and 29 are activated. This means that K=2 activated TCI State IDs are mapped, via mapping unit 32, to each codepoint values of DCI Transmission Configuration Indication field as follows: TCI State IDs i=2 and 4 correspond to codepoint value 0; TCI State IDs i=5 and 7 correspond to codepoint value 1; TCI State IDs i=8 and 9 correspond to codepoint value 2; TCI State IDs i=11 and 13 correspond to codepoint value 3; TCI State IDs i=17 and 18 correspond to codepoint value 4; TCI State IDs i=19 and 20 correspond to codepoint value 5; TCI State IDs i=23 and 26 correspond to codepoint value 6; and TCI State IDs i=28 and 29 correspond to codepoint value 7. Also, see ¶0162-0170 in reference to Fig. 16. The above disclosures by Muruganathan is similar to instant application at least in ¶0092-¶0096 in reference to Fig. 8 which was confirmed by applicant’s representative attorney Alex Kuo (Reg. 69,697) on July 20, 2022, when the examiner contacted to clarify the claimed feature “without the MAC CE indicating” along with further clarification on the claim amendment as submitted on 06/28/2022); wherein a first value of the at least one indicator indicates that the activated TCI ID is associated with a corresponding codepoint and a second value of the at least one indicator indicates that the activated TCI ID and a subsequent TCI ID are both associated with the corresponding codepoint (Fig. 15-16/Fig.19-20 & ¶0180 - the reserved bit R is set to 1, and the MAC CE is interpreted using a first interpretation where multiple (i.e., two) TCI states are mapped to a single codepoint in the DCI Transmission Configuration Indication field. In FIG. 20, the reserved bit R is set to 0, and the MAC CE is interpreted using a second interpretation where a single TCI state is mapped to a single codepoint in the DCI Transmission Configuration Indication field. The above disclosures by Muruganathan is similar to instant application at least in ¶0095 as mentioned in page 9 of remarks submitted on 11/02/2022, where it is recited, “A first MAC CE may include the TCI state ID of the first TCI states and the second MAC CE may include the TCI state ID of the second TCI states. The first and/or second MAC CE may utilize the reserved bits, such as the one or more reserved bit 802, to indicate the first MAC CE or the second MAC CE.”); transmit the at least one MAC CE (Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4.); and transmit the DCI (Fig.1-20 & ¶0009 - Downlink transmissions can be dynamically scheduled, i.e., in each slot the gNB transmits downlink control information (DCI) over the PDCCH about which WD data is to be transmitted … ¶0026 - When scheduling a PDSCH to a WD, the downlink control information (DCI) contains a pointer to one active TCI. ¶0045-¶0046 - The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field).
Even though, Muruganathan teaches determine a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs), Muruganathan does not expressly teach the claimed feature, “determine“, however, in the analogous art, 3GPP_TS38.321 explicitly discloses determine a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs) ( §6.1.3.14 - The TCI States Activation/Deactivation for UE-specific PDSCH MAC CE is identified by a MAC PDU subheader with LCID. Serving Cell ID: This field indicates the identity of the Serving Cell for which the MAC CE applies. Ti: If there is a TCI state with TCI-StateId i…this field indicates the activation/deactivation status of the TCI state with TCI-StateId i, otherwise MAC entity shall ignore the Ti field. The Ti field is set to "1" to indicate that the TCI state with TCI-StateId i shall be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field………The codepoint to which the TCI State is mapped is determined by its ordinal position among all the TCI States with Ti field set to "1", i.e. the first TCI State with Ti field set to "1" shall be mapped to the codepoint value 0, second TCI State with Ti field set to "1" shall be mapped to the codepoint value 1 and so on. The maximum number of activated TCI states is 8);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Muruganathan’s invention of medium access control (MAC) control element signaling for multi-transmission point/multi panel physical downlink shared channel transmission to include 3GPP_TS38.321’s invention of handling of MAC CEs, because it provides an efficient mechanism for a network in activating/deactivating configured TCI states for PDSCH of a Serving Cell by sending the TCI States Activation/Deactivation for UE-specific PDSCH MAC CE for a diverse set of deployment scenarios in 5G wireless communication system (§5.18.4, 3GPP_TS38.321 & knowledge in the field of endeavor)

Re. claim 35, Muruganathan teaches a base station (BS) (Fig. 8, 16), comprising: means for determining a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs) (¶0138 -   Network node 16 such as via processing circuitry 68 and/or processor 70 and/or radio interface 62 and/or communication interface 60 is configured (BRI: define / determine) to cause the network node 16 to transmit within the MAC CE message, to the wireless device 22, the number Kj of TCI states being mapped to the codepoint j. Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6), the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the set of activated TCI states in downlink control information (DCI) (Fig. 4-5 & ¶0049-¶0057 - how the TCI States are mapped to the codepoints in the DCI Transmission Configuration Indication field in NR-Rel-15 is now given. The example is given in FIG. 5, where the MAC CE for Activation/Deactivation of TCI States for WD-specific PDSCH has a size of 3 octets and contains 16 Ti  fields corresponding to 16 different TCI State IDs (where i=0, 1, 2, . . . , 15). In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, and 13 are activated. This means the TCI State IDs are mapped to the codepoint values of DCI Transmission Configuration Indication field as follows: TCI State iD i=2 corresponds to codepoint value 0; TCI State iD i=4 corresponds to codepoint value 1; TCI State iD i=5 corresponds to codepoint value 2; TCI State iD i=7 corresponds to codepoint value 3; TCI State iD i=8 corresponds to codepoint value 4; TCI State iD i=9 corresponds to codepoint value 5; TCI State iD i=11 corresponds to codepoint value 6; and TCI State iD i=13 corresponds to codepoint value 7. Also, see Fig. 15-16); and means for generating (Fig. 8, 68, 70) at least one Media-Access-Control Control-Element (MAC CE) including the set of activated TCI IDs and excluding a set of deactivated TCI IDs associated with a set of deactivated TCI states (Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4. ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6), wherein at least one or more TCI states of the set of activated TCI states is assigned to a codepoint of a plurality of codepoints (Fig. 4-5 & ¶0049-¶0057 - how the TCI States are mapped to the codepoints in the DCI Transmission Configuration Indication field in NR-Rel-15 is now given. The example is given in FIG. 5, where the MAC CE for Activation/Deactivation of TCI States for WD-specific PDSCH has a size of 3 octets and contains 16 Ti  fields corresponding to 16 different TCI State IDs (where i=0, 1, 2, . . . , 15). In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, and 13 are activated. This means the TCI State IDs are mapped to the codepoint values of DCI Transmission Configuration Indication field as follows: TCI State iD i=2 corresponds to codepoint value 0; TCI State iD i=4 corresponds to codepoint value 1; TCI State iD i=5 corresponds to codepoint value 2; TCI State iD i=7 corresponds to codepoint value 3; TCI State iD i=8 corresponds to codepoint value 4; TCI State iD i=9 corresponds to codepoint value 5; TCI State iD i=11 corresponds to codepoint value 6; and TCI State iD i=13 corresponds to codepoint value 7. Also, see Fig. 15-16), and at least one indicator associated with an activated TCI ID (Fig. 4, Fig. 7-8 &  ¶0045-¶0046 - A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. …The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field), wherein the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints (¶0093 - FIG. 15 is a diagram of a MAC CE according to a first embodiment; ¶0094 - FIG. 16 is a diagram of a MAC CE according to a second embodiment; Fig. 15-16 & ¶0146 - ¶0154 - where the MAC CE has a size of 5 octets and contains 32 Ti  fields corresponding to 32 different TCI State IDs (where i=0, 1, 2, . . . , 31). The number of TCI states per codepoint as K is assumed to be 2 in this example. In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, 13, 17, 18, 19, 20, 23, 26, 28 and 29 are activated. This means that K=2 activated TCI State IDs are mapped, via mapping unit 32, to each codepoint values of DCI Transmission Configuration Indication field as follows: TCI State IDs i=2 and 4 correspond to codepoint value 0; TCI State IDs i=5 and 7 correspond to codepoint value 1; TCI State IDs i=8 and 9 correspond to codepoint value 2; TCI State IDs i=11 and 13 correspond to codepoint value 3; TCI State IDs i=17 and 18 correspond to codepoint value 4; TCI State IDs i=19 and 20 correspond to codepoint value 5; TCI State IDs i=23 and 26 correspond to codepoint value 6; and TCI State IDs i=28 and 29 correspond to codepoint value 7. Also, see ¶0162-0170 in reference to Fig. 16. The above disclosures by Muruganathan is similar to instant application at least in ¶0092-¶0096 in reference to Fig. 8 which was confirmed by applicant’s representative attorney Alex Kuo (Reg. 69,697) on July 20, 2022, when the examiner contacted to clarify the claimed feature “without the MAC CE indicating” along with further clarification on the claim amendment as submitted on 06/28/2022), wherein a first value of the at least one indicator indicates that the activated TCI ID is associated with a corresponding codepoint and a second value of the at least one indicator indicates that the activated TCI ID and a subsequent TCI ID are both associated with the corresponding codepoint (Fig. 15-16/Fig.19-20 & ¶0180 - the reserved bit R is set to 1, and the MAC CE is interpreted using a first interpretation where multiple (i.e., two) TCI states are mapped to a single codepoint in the DCI Transmission Configuration Indication field. In FIG. 20, the reserved bit R is set to 0, and the MAC CE is interpreted using a second interpretation where a single TCI state is mapped to a single codepoint in the DCI Transmission Configuration Indication field. The above disclosures by Muruganathan is similar to instant application at least in ¶0095 as mentioned in page 9 of remarks submitted on 11/02/2022, where it is recited, “A first MAC CE may include the TCI state ID of the first TCI states and the second MAC CE may include the TCI state ID of the second TCI states. The first and/or second MAC CE may utilize the reserved bits, such as the one or more reserved bit 802, to indicate the first MAC CE or the second MAC CE.”); means for transmitting the at least one MAC CE (Fig. 4, Fig. 7-8 & ¶0041 - The details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH are now provided. An example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH is shown in FIG. 4.); and means for transmitting the DCI (Fig.1-20 & ¶0009 - Downlink transmissions can be dynamically scheduled, i.e., in each slot the gNB transmits downlink control information (DCI) over the PDCCH about which WD data is to be transmitted … ¶0026 - When scheduling a PDSCH to a WD, the downlink control information (DCI) contains a pointer to one active TCI. ¶0045-¶0046 - The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field).
Even though, Muruganathan teaches means for determining a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs), Muruganathan does not expressly teach the claimed feature, “determine“, however, in the analogous art, 3GPP_TS38.321 explicitly discloses means for determining a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs) (§6.1.3.14 - The TCI States Activation/Deactivation for UE-specific PDSCH MAC CE is identified by a MAC PDU subheader with LCID. Serving Cell ID: This field indicates the identity of the Serving Cell for which the MAC CE applies. Ti: If there is a TCI state with TCI-StateId i…this field indicates the activation/deactivation status of the TCI state with TCI-StateId i, otherwise MAC entity shall ignore the Ti field. The Ti field is set to "1" to indicate that the TCI state with TCI-StateId i shall be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field………The codepoint to which the TCI State is mapped is determined by its ordinal position among all the TCI States with Ti field set to "1", i.e. the first TCI State with Ti field set to "1" shall be mapped to the codepoint value 0, second TCI State with Ti field set to "1" shall be mapped to the codepoint value 1 and so on. The maximum number of activated TCI states is 8);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Muruganathan’s invention of medium access control (MAC) control element signaling for multi-transmission point/multi panel physical downlink shared channel transmission to include 3GPP_TS38.321’s invention of handling of MAC CEs, because it provides an efficient mechanism for a network in activating/deactivating configured TCI states for PDSCH of a Serving Cell by sending the TCI States Activation/Deactivation for UE-specific PDSCH MAC CE for a diverse set of deployment scenarios in 5G wireless communication system (§5.18.4, 3GPP_TS38.321 & knowledge in the field of endeavor)



Re. claims 27, 32 and 37, Muruganathan and  3GPP_TS38.321  teach claims 25, 30 and 35.
Muruganathan further teaches wherein a first activated TCI ID of the set of activated TCI IDs is assigned to the codepoint of the plurality of codepoints and a second activated TCI ID of the set of activated TCI IDs is assigned to a second codepoint of the plurality of codepoints. ((Fig. 15-16 & ¶0146 - ¶0154 - where the MAC CE has a size of 5 octets and contains 32 Ti  fields corresponding to 32 different TCI State IDs (where i=0, 1, 2, . . . , 31). The number of TCI states per codepoint as K is assumed to be 2 in this example. In this example, TCI States with IDs i=2, 4, 5, 7, 8, 9, 11, 13, 17, 18, 19, 20, 23, 26, 28 and 29 are activated. This means that K=2 activated TCI State IDs are mapped, via mapping unit 32, to each codepoint values of DCI Transmission Configuration Indication field as follows: TCI State IDs i=2 and 4 correspond to codepoint value 0; TCI State IDs i=5 and 7 correspond to codepoint value 1; TCI State IDs i=8 and 9 correspond to codepoint value 2; TCI State IDs i=11 and 13 correspond to codepoint value 3; TCI State IDs i=17 and 18 correspond to codepoint value 4; TCI State IDs i=19 and 20 correspond to codepoint value 5; TCI State IDs i=23 and 26 correspond to codepoint value 6; and TCI State IDs i=28 and 29 correspond to codepoint value 7).









Response to Arguments

Applicant's arguments filed on 11/02/2022 have been fully considered but they are not persuasive.  

Regarding remarks in pages 9-12 for independent claim 1, applicant argues that Muruganathan  fails to teach, “receiving at least one Media-Access-Control Control-Element (MAC CE) including a set of activated Transmission Configuration Indicator Identifiers (TCI IDs) associated with a first set of Transmission Configuration Indicator (TCI) states and excluding a set of deactivated TCI IDs associated with a second set of TCI state and at least one indicator associated with an activated TCI ID “. Examiner respectfully disagrees with the applicant.  Muruganathan discloses in details of the MAC CE signaling that is used to activate/deactivate TCI states for WD specific PDSCH by showing an example structure of the MAC CE for activating/deactivating TCI states for WD specific PDSCH in reference to Fig. 4 along with Fig. 7-8, see ¶0041. Muruganathan further discloses in ¶0045-¶0046, “A variable number of fields Ti : If the WD is configured with a TCI state with TCI State ID i, then the field Ti  indicates the activation/deactivation status of the TCI state with TCI State ID i. If the WD is not configured with a TCI state with TCI State ID i, the MAC entity should ignore the Ti field. The Ti  field is set to “1” to indicate that the TCI state with TCI State ID i should be activated and mapped to the codepoint of the DCI Transmission Configuration Indication field…. The Ti  field is set to “0” to indicate that the TCI state with TCI  State ID i should be deactivated and is not mapped (i.e., excluded) to the codepoint of the DCI Transmission Configuration Indication field. ¶0048 - TCI States Activation/Deactivation for a WD-specific PDSCH MAC CE is identified by a MAC packet data unit (PDU) subheader with logical channel ID (LCID) as specified in Table 6“.  The above disclosures by Muruganathan is similar to instant application at least in ¶0085-¶0086, ¶0088 & ¶0091.

Applicant further argues that Muruganathan  fails to teach, “a first value of the at least one indicator indicates that the activated TCI ID is associated with a corresponding codepoint and a second value of the at least one indicator indicates that the activated TCI ID and a subsequent TCI ID are both associated with the corresponding codepoint “. Examiner respectfully disagrees with the applicant.  Muruganathan discloses  that the reserved bit R is set to 1, and the MAC CE is interpreted using a first interpretation where multiple (i.e., two) TCI states are mapped to a single codepoint in the DCI Transmission Configuration Indication field. In FIG. 20, the reserved bit R is set to 0, and the MAC CE is interpreted using a second interpretation where a single TCI state is mapped to a single codepoint in the DCI Transmission Configuration Indication field. See ¶0180 along with Fig. 15-16 & Fig.19-20. The above disclosures by Muruganathan is similar to instant application at least in ¶0095 as mentioned in page 9 of remarks submitted on 11/02/2022, where it is recited, “A first MAC CE may include the TCI state ID of the first TCI states and the second MAC CE may include the TCI state ID of the second TCI states. The first and/or second MAC CE may utilize the reserved bits, such as the one or more reserved bit 802, to indicate the first MAC CE or the second MAC CE.”

For these reasons, it is maintained that independent claims 1, 9 and 17  are unpatentable over Muruganathan, in view of Guo.

For similar reasons, it is maintained that independent claims 25, 30 and 35 are unpatentable over Muruganathan, in view of 3GPP_TS38.321.

As all other dependent claims depend either directly or indirectly from the independent claim  1, 9, 17, 25, 30 and 35,  similar rationale also applies to all respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467